Citation Nr: 0321003	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond January 31, 2001, pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence, following surgery to treat his 
service-connected bilateral nephrolithiasis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963 and from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that granted entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from November 21, 2000, to January 31, 2001; the 
veteran has challenged the RO denial of an extension of these 
benefits, and he has perfected a timely appeal of this 
determination to the Board.

In January 2003, the Board determined further development was 
necessary, and in June 2003, he was afforded a VA 
genitourinary examination, the report of which has been 
associated with the claims folder.  

The June 2003 VA genitourinary examination was conducted 
pursuant to the authority granted to the Board by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  Because the newly received 
evidence is favorable to the veteran's claim, and in light of 
the following decision in which the Board grants an extension 
of a temporary total disability rating from February 1 to 
March 31, 2001, for a period of convalescence, following 
surgery to treat his service-connected bilateral 
nephrolithiasis, the Board will proceed with its decision 
without remanding the case to the RO because the veteran is 
not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board notes that regulations 
provide that where, as here, the Board grants the benefit to 
the veteran, no notice is required.  See 38 C.F.R. 
§ 20.903(b) (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence shows that the veteran required up 
to four months of convalescence following the November 21, 
2000, surgery to treat his service-connected bilateral 
nephrolithiasis.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating for convalescent purposes to March 31, 2001, have been 
met.  38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to an extension of a temporary total disability 
rating beyond January 31, 2001, for a period of 
convalescence, following surgery to treat his service-
connected bilateral nephrolithiasis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran was provided with a VA examination to in June 
2003 to assess his condition and determine whether an 
extension of a temporary total disability rating beyond 
January 31, 2001, for a period of convalescence following 
surgery to treat his service-connected bilateral 
nephrolithiasis was medically indicated.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  By way of these 
communications, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These documents gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO to provide additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal and the Board's favorable 
determination demonstrate the futility of any further 
evidentiary development; hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  




Background and Analysis

The veteran contends that he should be awarded an extension 
of his temporary total rating beyond January 31, 2001, 
because the October and November 2000 surgeries resulted in a 
longer period of convalescence due to persistent pain, 
particularly in his incisional areas, with radiation to his 
low back.  The veteran also complained that he suffered a 
gait disturbance as a result of these procedures.

On October 25, 2000, the veteran underwent placement of a 
ureteral stent and lithotripsy, and November 21, 2000, he 
underwent bilateral percutaneous nephrostomy (kidney stone 
removal); both procedures were performed to treat his 
service-connected bilateral nephrolithiasis.  The veteran was 
hospitalized for three days following the latter procedure.  

As noted in the introduction, in the January 2001 rating 
action on appeal, the RO granted entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
from November 21, 2000, to January 31, 2001, but has 
confirmed and continued its determination denying entitlement 
subsequent to January 31, 2001.  

In light of the veteran's assertions and the state of the 
record, the Board determined that a VA examination was 
necessary to determine the nature and severity of the 
veteran's his service-connected bilateral nephrolithiasis.  
In directing that he be examined, the Board instructed the 
examiner to review of the clinical records pertaining to the 
procedures performed on October 25, 2000, and on November 21, 
2000, and address whether the veteran recovered from the 
procedures performed on October 25 and on November 21, 2001; 
and if so, to indicate the duration of a period of 
convalescence needed for the veteran's recovery following the 
surgeries in October 2000 and November 2000.

In compliance with the Board's instructions, in June 2003, 
the veteran was afforded a VA genitourinary examination.  
Following his physical examination of the veteran and review 
of his medical records, the urologist opined that, due to the 
surgeries, the standard period of convalescence was generally 
between three and four months.  The examiner further stated 
that the veteran's post-operative course had fallen "within 
the realm of standard expectation."

Pursuant to 38 C.F.R. § 4.30(a), a temporary total disability 
rating for convalescent purposes will be assigned, if 
established by report at hospital discharge or outpatient 
release, for (1) surgery necessitating one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps or recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
a cast, without surgery, of one major joint or more.  In 
addition, extensions of one, two or three months beyond the 
initial three-month period may be made under the same bases 
as those for an initial award.  38 C.F.R. § 4.30(b).  In 
addition, under certain circumstances, further extensions of 
up to another six months may be available.  Id.

As this case involves only the question of the continued need 
for convalescence following the veteran's October procedure 
and the November 2000 surgery, only the provision of section 
4.30 pertaining to severe postoperative residuals is relevant 
to the instant case.  See 38 C.F.R. § 4.30(a)(2).  

In the June 2003 VA genitourinary examination report, the 
urologist reported that the standard period of convalescence 
following the November 21, 2000, surgery was generally 
between three and four months, and added that the veteran's 
post-operative course had fallen within that period.  In 
light of the above, the Board finds that, pursuant to 38 
C.F.R. § 4.30, the criteria for an extension of the veteran's 
temporary total rating for convalescent purposes have been 
met, and that the veteran is entitled to an extension of his 
temporary total disability rating for a period of 
convalescence following the November 21, 2000, surgery to 
treat the veteran's his service-connected bilateral 
nephrolithiasis, for the period from February 1, to March 31, 
2001.


ORDER

Entitlement to an extension, beyond January 31, 2001, of a 
temporary total disability rating for a period of 
convalescence following surgery to treat the veteran's his 
service-connected bilateral nephrolithiasis, pursuant to 38 
C.F.R. § 4.30, is granted, for the period from February 1, to 
March 31, 2001, subject to the law and regulations governing 
payment of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

